Citation Nr: 1048386	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  05-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 
percent for a lumbar spine disability, including 
spondylolisthesis of the lumbar spine, from December 20, 2002 
until August 11, 2006; from November 1, 2006 until December 5, 
2008; and from June 1, 2009 to the present.  

2.  Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the right lower extremity, 
from December 20, 2002 until March 4, 2010.

3.  Entitlement to a disability rating in excess of 20 percent 
for peripheral neuropathy of the right lower extremity, from 
March 4, 2010.

4.  Whether secondary service connection and a compensable 
disability rating for peripheral neuropathy of the left lower 
extremity from December 20, 2002 until June 30, 2008 is 
warranted.  

5.  Entitlement to a disability rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity, from June 
30, 2008 until March 4, 2010.  

6.  Entitlement to a disability rating in excess of 20 percent 
for peripheral neuropathy of the left lower extremity, from March 
4, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1999 until November 
2000.  

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that granted service connection with a 
10 percent disability rating.  A July 2005 rating decision 
subsequently granted an initial 40 percent disability rating for 
the service-connected lumbar spine disability.

This case was previously before the Board in June 2007 and was 
remanded for additional development.  This case came before the 
Board again in November 2008 and November 2009 and was remanded 
again each time for more development, including for obtaining 
more current medical evidence.  

Over the course of the appeal, a March 2009 rating decision also 
granted a temporary total evaluation of 100 percent for the 
service-connected lumbar spine, from December 5, 2008 based on 
surgical or other treatment necessitating convalescence until 
April 1, 2009, at which time her 40 percent rating was restored.   
A June 2009 rating decision also extended the temporary 100 
percent evaluation for the lumbar spine, and restored the 40 
percent evaluation from June 1, 2009.  The record also indicates 
that the Veteran received a temporary total evaluation from 
August 11, 2006 until November 1, 2006.  As such, the Veteran's 
rating issue for the service-connected lumbar spine disability is 
characterized as indicated above to take into account the 
temporary total evaluations she has previously been granted for 
her lumbar spine disability.

The August 2003 rating decision also granted service connection 
for peripheral neuropathy of the right lower extremity, with a 10 
percent disability rating, from December 20, 2002.  

A September 2008 rating decision granted service connection for 
peripheral neuropathy of the left lower extremity, with a 10 
percent disability rating, from June 30, 2008.

A June 2010 rating decision granted her 20 percent disability 
ratings for each lower extremity, from March 4, 2010.  

The Board notes that claims for increased ratings for spine 
disabilities, such as the Veteran's service-connected lumbar 
spine disability, encompass evaluations of any associated 
objective neurologic abnormalities and that the Board's previous 
remands included requested development regarding associated 
neurologic abnormalities as part of her current claim.  For the 
sake of clarity, the Board has laid out the issues as indicated 
above to illustrate all the aspects of this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran contends that her service-connected lumbar spine 
disability is more severe than indicated by the 40 percent 
evaluation that she was previously granted.  In her statements, 
such as in her July 2005 VA Form 9, she reported that her pain 
symptoms have worsened and that she was unable to carry objects, 
or perform other physical activities due to her back pain.

The development directed by the Board in its last remand was not 
accomplished.  Specifically, the November 2009 Board decision 
included specific remand instructions regarding the VA 
examination.  Although the Veteran received a new VA examination 
in March 2010, that examination did not substantially comply with 
the November 2009 Board directions.  The examiner did not state 
whether the Veteran had favorable or unfavorable ankylosis and 
did not address whether the Veteran has intervertebral disc 
syndrome (IVDS) resulting in incapacitating episodes.  The Board 
also requests that the examiner provide more specific information 
as to the Veteran's neurological symptomatology over the course 
of the appeal.

The law mandates that where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 
268, 271 (1998).

As the claim is being remanded again, the RO/AMC should also 
obtain and associate any VA medical records not already 
associated with the claims file.  VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from 
December 2009 to the present concerning 
the lumbar spine disability and any 
associated neurological abnormalities, or 
any other evidence concerning the lumbar 
spine disability that has not been 
associated with the claims file.  

2.  After the requested development is 
completed, schedule the Veteran for an 
examination to determine the nature and 
severity of the lumbar spine disability.  

The examiner should be provided with the 
Veteran's claims file and a copy of this 
remand.  Any opinion provided should be 
supported by a full rationale.  The 
examiner should specifically:

a)  Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in degrees.
 
The examiner should also specifically 
state whether the Veteran has ankylosis of 
the spine, as defined by immobility and 
consolidation of a joint due to disease, 
injury or surgical procedure.  See 
Dorland's Illustrated Medical Dictionary 
93 (30th ed. 2003).   If the Veteran meets 
any other definition of ankylosis, the 
examiner should so state and give such 
definition used to support a finding of 
ankylosis.

If the examiner finds ankylosis of the 
spine, he/she should state whether it is 
favorable or unfavorable ankylosis.  

b)  Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  

The examiner should also express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the back is used 
repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

c)  Identify any associated neurological 
deformities associated with the service- 
connected back disorder.  

In this regard, the examiner should 
address any complaints of radiating pain 
and numbness in the lower extremities.  

The examiner should conduct any 
appropriate neurological testing needed to 
address the above.  If a separate 
neurological examination is needed one 
should be scheduled.  

d)  State whether the Veteran has 
intervertebral disc syndrome (IVDS).  If 
so, state whether IVDS results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  

The incapacitating episodes should also be 
addressed for each year, beginning in 
December 2002 to the present.  

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

e)  List all neurological impairment(s) 
caused by the service-connected lumbar 
spine disability.  

The examiner should address whether the 
Veteran has had bowel or bladder 
impairment as a neurological abnormality 
due to the service-connected lumbar spine 
disability.

The examiner should also provide an 
opinion as to whether any neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or complete 
paralysis of the sciatic nerve, or any 
nerve.  

The severity of each neurological sign and 
symptom should be reported and the 
severity of the symptoms should be 
assessed over the course of the appeal, 
from December 2002 to the present, for 
each lower extremity.  

The examiner should review the medical 
evidence, and include a discussion of past 
VA examination findings.  

If such an assessment is not possible for 
any period, the examiner should explain 
why such an assessment is not possible.

Moreover, the examiner should state 
whether any other nerve is affected and if 
so state the severity of the impairment of 
the nerve affected.

3.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record (and 
keeping in mind the dictates of the 
Veterans Claims Assistance Act of 2000), 
the RO/AMC should again review this claim.  

If any determination remains adverse, the 
Veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
